Exhibit 99.1 NEWS RELEASE CONTACT: Phil Franklin, Senior Vice President and CFO (773) 628-0810 LITTELFUSE REPORTS FOURTH QUARTER AND FULL YEAR RESULTS CHICAGO, February 5, 2014 – Littelfuse, Inc. (NASDAQ:LFUS) today reported sales and earnings for the fourth quarter and full year of 2013. Fourth Quarter Highlights ● Sales were $198.1 million for the fourth quarter of 2013, a 25% increase compared to the fourth quarter of 2012. This included $22.8 million of sales from the Hamlin acquisition. Excluding Hamlin, fourth quarter sales increased 10% compared to the prior year. ● On a GAAP basis, fourth quarter 2013 earnings were $1.04 per diluted share. This included foreign exchange gains, purchase accounting adjustments and certain special tax items. Excluding special items, adjusted earnings per diluted share were $1.08, a 33% increase over prior-year adjusted earnings per share. ● On a GAAP basis, operating margin was 16.6% for the fourth quarter of 2013. Operating margin before special items and amortization was 17.9% for the fourth quarter of 2013 compared to 15.9% for the fourth quarter of 2012 primarily due to increased operating leverage resulting from higher automotive and electronics sales. ● Sales and order trends by business unit were as follows for the fourth quarter: o Electronics sales (excluding acquisitions) declined 7% sequentially but increased 13% year over year. The book to bill ratio for the fourth quarter was 1.01 compared to 0.98 for the prior year. The stronger electronics sales and bookings trends compared to the prior year reflect leaner channel inventories and a slightly more positive macroeconomic outlook. o Automotive sales (excluding acquisitions) increased 21% year over year due to strong growth in passenger vehicle fuses and Accel sensors and recovery in commercial vehicle products from a very weak prior-year quarter. All regions contributed to the outstanding performance in the passenger vehicle market. -more- Page 2 o Electrical sales declined 10% year over year due to continued weakness in the mining segment affecting both custom products and protection relays. This was partially offset by continued growth in power fuses resulting primarily from success in the solar, HVAC and lighting markets. ● Cash provided by operating activities was $31.6 million for the fourth quarter of 2013 compared to $40.1 million for the fourth quarter of 2012. The lower cash flow was due to less favorable working capital performance primarily resulting from a lower sequential sales decline in the fourth quarter of 2013 compared to 2012. ● The company recently announced the acquisition of SymCom, Inc. With sales of approximately $23 million, SymCom is an important step forward in the company’s strategy to diversify and grow its protection relay platform. The purchase price of $52 million represents approximately 8 times trailing EBITDA. There may be additional consideration payable at the end of 2014 contingent on achieving certain sales and margin targets in 2014. ● In conjunction with the SymCom acquisition, the company exercised an option to increase its revolving credit facility by $50 million under the existing terms and conditions of the agreement. “Sales for the fourth quarter were better than expected due to continued strong performance of our automotive business and less-than-usual seasonal decline in our electronics business,” said Gordon Hunter, Chief Executive Officer. “Fuses, commercial vehicle products and sensors all contributed to the strong automotive growth. Electronics also had solid performance across all product categories.” Full Year Highlights ● Sales for 2013 increased 13% to a record $757.9 million compared to $667.9 million for 2012. ● On a GAAP basis, operating margin was 17.1% for 2013 as compared to 16.0% for 2012. Operating margin before amortization and special items was 18.8% for 2013 compared to 18.0% for 2012. ● GAAP earnings per diluted share for 2013 increased 16% to a record $3.94 compared to $3.40 for 2012. For the full year, the company booked a $6.1 million charge to income tax expense ($3.3 million of which was pushed back to the first quarter) related to the company’s investment in Shocking Technologies, Inc. which was written off in prior periods. This was determined to be a capital loss for tax purposes, instead of an ordinary loss as the company had previously determined in consultation with a third party expert. ● Adjusted earnings per diluted share before special items increased 17% to $4.46 compared to $3.82 in 2012. ● Cash from operating activities was $117.4 million in 2013 compared to $116.2 million in 2012. -more- Page 3 “While 2013 had its share of challenges, we executed well and had our best year ever,” said Hunter. “We set records for both sales and earnings. We are on track with most of our organic growth initiatives, and our acquisition program has been productive, as we closed our largest acquisition ever in June and followed that up with a smaller but strategically important acquisition seven months later.” Outlook ● Sales for the first quarter of 2014 are expected to be in the range of $195 to $205 million which, at the midpoint, represents 17% growth compared to the first quarter of 2013. ● Earnings for the first quarter of 2014 are expected to be in the range of $0.98 to $1.12 per diluted share. Dividend The company will pay a cash dividend of $0.22 per common share on March 6, 2014 to shareholders of record at the close of business on February 19, 2014. Conference Call and Webcast Information Littelfuse will host a conference call today, Wednesday, February 5, 2014, at 10:00 a.m. Central / 11:00 a.m. Eastern time to discuss the fourth quarter results. The call will be broadcast live over the Internet and can be accessed through the company’s website: www.littelfuse.com . Listeners should go to the website at least 15 minutes prior to the call to download and install any necessary audio software. The call will be available for replay through March 31, 2014 on the company’s website. About Littelfuse Founded in 1927, Littelfuse is the world leader in circuit protection with growing global platforms in power control and sensing. The company serves customers in the electronics, automotive and industrial markets with technologies including fuses, semiconductors, polymers, ceramics, relays and sensors. Littelfuse has over 7,000 employees in more than 35 locations throughout the Americas, Europe and Asia. For more information, please visit the Littelfuse website: littelfuse.com . -more- Page 4 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended December 29, 2012. For a further discussion of the risk factors of the company, please see Item 1A. “ Risk Factors ” to the company’s Annual Report on Form 10-K for the year ended December 29, 2012. # # # Page 5 LITTELFUSE, INC. Net Sales and Operating Income by Business Unit (In thousands of USD, unaudited) Fourth Quarter Year-to-Date % Change % Change Net Sales Electronics $ 95,174 $ 75,124 27 % $ 367,052 $ 329,466 11 % Automotive (3) 72,888 50,268 45 % 267,207 206,222 30 % Electrical 30,067 33,402 %) 123,594 132,225 (7 %) Total net sales (1) $ 198,129 $ 158,794 25 % $ 757,853 $ 667,913 13 % (1) Total net sales for 2013 include $22.8M for the quarter and $51.0M for year-to-date from the Hamlin acquisition. (2) Total Electronics net sales for 2013 include $10.6M for the quarter and $24.1M for year-to-date from the Hamlin acquisition. (3) Total Automotive net sales for 2013 include $12.2M for the quarter and $26.9M for year-to-date from the Hamlin acquisition. Fourth Quarter Year-to-Date % Change % Change Operating Income Electronics $ 17,550 $ 8,348 % $ 69,559 $ 51,422 35 % Automotive 9,364 6,328 48 % 39,170 29,817 31 % Electrical 5,562 8,999 %) 24,363 32,794 %) Other (4) 347 ) %) ) ) %) Total operating income $ 32,823 $ 18,019 82 % $ 129,881 $ 106,870 22 % Interest expense 958 403 2,917 1,701 Investment impairment - 7,334 10,678 7,334 Foreign exchange (gain) loss ) 1,275 ) 3,179 Other (income) expense, net ) Income before taxes $ 34,342 $ 11,327 % $ 124,235 $ 100,052 24 % (4) "Other" typically includes special items such as acquisition-related costs, restructuring costs, asset impairments, and gains and losses on asset sales. For the fourth quarter of 2013, "other" included acquisition related fees and other costs related to the Hamlin acquisition ($198K all in G&A) and a favorable purchase accounting adjustment (ASC 805) also related to the Hamlin acquisition ($545K all in Cost of sales). (5) Impairment and loan losses from investment in Shocking Technologies. Page 6 LITTELFUSE, INC. Supplemental Financial Information (in millions of USD except share amounts) GAAP EPS Reconciliation Q1-13 Q2-13 Q3-13 Q4-13 FY 2013 Q1-12 Q2-12 Q3-12 Q4-12 FY 2012 GAAP diluted EPS $ 0.51 $ 1.18 $ 1.19 $ 1.04 $ 3.94 $ 0.81 $ 1.07 $ 1.08 $ 0.44 $ 3.40 EPS impact of special items (below) 0.44 ) 0.07 0.04 0.52 - - 0.05 0.37 0.42 Adjusted diluted EPS $ 0.95 $ 1.15 $ 1.26 $ 1.08 $ 4.46 $ 0.81 $ 1.07 $ 1.13 $ 0.81 $ 3.82 Year-over-year adjusted EPS growth 17 % 7 % 12 % 33 % 17 % Special Items (income)/expense Acquisition expenses $ - $ 1.2 $ 0.3 $ 0.2 $ 1.7 $ - $ - $ 0.6 $ 0.3 $ 0.9 Purchase accounting adjustment - 1.7 0.3 ) 1.5 - - 0.4 - 0.4 Pension valuation adjustment - 5.4 5.4 Asset write-down - 0.5 - 0.5 Adjustment to Operating income - 2.9 0.6 ) 3.2 - - 1.5 5.7 7.2 Impairment charges 10.7 - - - 10.7 - - - 7.3 7.3 Foreign exchange (gain)/loss - ) 1.5 ) ) - Adjustment to pre-tax income $ 10.7 $ ) $ 2.1 $ ) $ 10.3 $ - $ - $ 1.5 $ 13.0 $ 14.5 EPS impact of above special items $ 0.29 $ ) $ 0.07 $ ) $ 0.27 - - $ 0.05 $ 0.37 $ 0.42 EPS impact of Shocking tax adjustment 0.15 - - 0.12 0.27 EPS impact of other special tax items - - - ) ) - Total EPS impact $ 0.44 $ ) $ 0.07 $ 0.04 $ 0.52 $ - $ - $ 0.05 $ 0.37 $ 0.42 (1) $2.8 million of the Shocking tax adjustment was booked in Q4-13 and $3.3 million was pushed back to Q1-13. (2) This results from a $450k reduction of a deferred tax liability due to a decrease in the UK statutory tax rate. Operating margin reconciliation Q4-13 FY 2013 Q4-12 FY 2012 Net sales $ 198.1 $ 757.9 $ 158.8 GAAP Operating income $ 32.8 $ 129.9 $ 18.0 $ 106.9 Add back amortization 3.0 9.3 Add back special items ) 3.2 Operating income before amortization and special items $ 35.5 $ 142.4 $ 25.3 $ 120.2 Operating margin before amortization and special items % -more- Page 7 LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) December 28, 2013 December 29, 2012 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 305,192 $ 235,404 Short-term investments 6,886 - Accounts receivable, less allowances 127,887 100,559 Inventories 92,591 75,580 Deferred income taxes 10,350 11,890 Prepaid expenses and other current assets 17,080 16,532 Total net sales 5,500 5,500 Total current assets 565,486 445,465 Property, plant and equipment: Land 4,382 6,243 Buildings 59,699 54,559 Equipment 354,475 304,954 418,556 365,756 Accumulated depreciation ) ) Net property, plant and equipment 150,173 120,911 Intangible assets, net of amortization: Patents, licenses and software 25,166 11,144 Distribution network 51,875 18,964 Customer lists, trademarks and tradenames 21,316 18,704 Goodwill 186,464 133,592 284,821 182,404 Investment in unconsolidated entity - 8,666 Investments 12,286 10,327 Deferred income taxes - 8,090 Other assets 6,402 1,865 Total assets $ 1,019,168 $ 777,728 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 33,872 $ 27,226 Accrued payroll 29,437 20,540 Accrued expenses 13,087 11,062 Accrued severance 182 1,033 Accrued income taxes 5,931 11,559 Current portion of long-term debt 126,000 84,000 Total current liabilities 208,509 155,420 Long-term debt, less current portion 93,750 - Deferred income taxes 6,609 - Accrued post-retirement benefits 8,528 22,338 Other long-term liabilities 14,856 12,412 Total equity 686,916 587,558 Total liabilities and equity $ 1,019,168 $ 777,728 Common shares issued and outstanding of22,467,491 and 22,029,446 at December 28, 2013 and December 29, 2012, respectively. Page 8 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, except per share data, unaudited) For the Three Months Ended For the Twelve Months Ended December 28, 2013 December 29, 2012 December 28, 2013 December 29, 2012 Net sales $ 198,129 $ 158,794 $ 757,853 $ 667,913 Cost of sales 121,020 99,387 461,621 409,446 Gross profit 77,109 59,407 296,232 258,467 Selling, general and administrative 34,566 34,078 132,657 124,277 Research and development expenses 6,690 5,678 24,415 21,231 Amortization of intangibles 3,030 1,632 9,279 6,089 44,286 41,388 166,351 151,597 Operating income 32,823 18,019 129,881 106,870 Interest expense 958 403 2,917 1,701 Impairment and loan loss in unconsolidated affiliate - 7,334 10,678 7,334 Foreign exchange (gain) loss ) 1,275 ) 3,179 Other (income) expense, net ) Income before income taxes 34,342 11,327 124,235 100,052 Income taxes 10,684 1,486 35,451 24,720 Net income $ 23,658 $ 9,841 $ 88,784 $ 75,332 Net income per share: Basic $ 1.05 $ 0.45 $ 3.98 $ 3.45 Diluted $ 1.04 $ 0.44 $ 3.94 $ 3.40 Weighted average shares and equivalent shares outstanding: Basic 22,440 21,979 22,315 21,822 Diluted 22,657 22,228 22,537 22,098 Diluted Net Income Per Share Net income as reported $ 23,658 $ 9,841 $ 88,784 $ 75,332 Less: income allocated to participating securities (6 ) Net income available to common shareholders $ 23,652 $ 9,827 $ 88,733 $ 75,204 Weighted average shares adjusted for securities 22,657 22,228 22,537 22,098 Diluted net income per share $ 1.04 $ 0.44 $ 3.94 $ 3.40 Comprehensive income $ 27,022 $ 6,575 $ 92,653 $ 83,249 Page 9 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Twelve Months Ended December 28, 2013 December 29, 2012 (Unaudited) OPERATING ACTIVITIES: Net income $ 88,784 $ 75,332 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 25,201 25,344 Amortization of intangibles 9,279 6,089 Impairment of assets held for sale - 549 Provision for bad debts 289 242 Non-cash inventory charge (1) 1,525 567 Pension settlement losses - 5,348 Stock-based compensation 8,609 7,348 Excess tax benefit on stock-based compensation ) ) Loss (gain) on sale of assets 92 ) Impairment and equity in net loss of unconsolidated affiliate 10,678 7,334 Deferred income taxes 6,640 ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) 5,439 Accounts payable 2,000 5,353 Accrued expenses (including post retirement) ) ) Accrued payroll and severance 8,032 ) Accrued taxes ) ) Prepaid expenses and other 2,140 ) Net cash provided by operating activities 117,367 116,170 INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Acquisition of businesses, net of cash acquired ) ) Purchase of investment - ) Purchase of short-term investments ) ) Loan to unconsolidated affiliate - ) Proceeds from maturities of short-term investments 2,044 17,805 Proceeds from sale of assets 176 3,664 Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from term loan 100,000 23,251 Proceeds of revolving credit facility 160,500 - Payments of term loan ) - Payments of revolving credit facility ) ) Debt issuance costs ) - Cash dividends paid ) ) Proceeds from exercise of stock options 21,959 16,367 Excess tax benefit on stock-based compensation 4,054 2,728 Net cash provided by financing activities 142,232 750 Effect of exchange rate changes on cash and cash equivalents ) 6,160 Increase in cash and cash equivalents 69,788 71,388 Cash and cash equivalents at beginning of period 235,404 164,016 Cash and cash equivalents at end of period $ 305,192 $ 235,404 (1) Purchase accounting adjustment related to acquisitions.
